Citation Nr: 9928926	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-16 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1963 to May 
1967.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).


FINDING OF FACT

The appellant has submitted evidence showing service during a 
period of war for 90 days or more, suggesting unemployable 
due to permanent disability, and income below the required 
standard for pension.


CONCLUSION OF LAW

A well grounded claim for nonservice-connected pension 
benefits has been submitted.  38 U.S.C.A. §§ 1101, 1110, 
1521, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.314 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish entitlement to VA non-service-connected pension 
under 38 U.S.C.A § 1521, a veteran must (1) have served 
during a period of war for 90 days or more (or have been 
discharged or released from service during a period of war 
for a service-connected disability), (2) be permanently and 
totally disabled, and (3) have income below a certain 
standard. 38 U.S.C. § 1521(a), (j); see also Grantham v. 
Brown, 8 Vet.App. 228, 234 (1995), rev'd in part on other 
grounds, 114 F.3d 1156 (1997); Brown (Clem) v. Derwinski, 2 
Vet.App. 444, 446 (1992); Roberts v. Derwinski, 2 Vet.App. 
387, 389 (1992).  For permanent and total disability, a 
veteran must demonstrate either that he is "unemployable as a 
result of a lifetime disability" or, if not unemployable, 
that he suffers from a lifetime disability that would "render 
it impossible for the average person with the same disability 
to follow a substantially gainful occupation".  Brown (Clem), 
2 Vet.App. at 446; see also 38 U.S.C. § 1502(a).  
Characteristics such as age, education, employment history, 
and physical and mental disabilities are considered.  38 
C.F.R. §§ 3.321, 4.15 (1998).  Whether the veteran is 
entitled to VA pension due to unemployability is a question 
of fact subject to the "clearly erroneous" standard of review 
in 38 U.S.C.A § 7261(a)(4).  See Cathell v. Brown, 8 Vet.App. 
539, 543 (1996).

The Board is required to include in its decision a written 
statement of the reasons or bases for its findings and 
conclusions on all material issues of fact and law presented 
on the record; the statement must be adequate to enable an 
appellant to understand the precise basis for the Board's 
decision, as well as to facilitate review in this Court.  See 
38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet.App. 517, 527 
(1995); Gabrielson v. Brown, 7 Vet.App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet.App. 49, 57 (1990).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
that it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  See Caluza v. Brown, 7 Vet.App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); Gabrielson, supra; Gilbert, supra.  The Board 
may consider only independent medical evidence to support its 
conclusions, and if the evidence of record is not sufficient 
the Board must supplement the record with an adequate medical 
evaluation.  See Grantham, 8 Vet.App. at 235.

In the instant case, the appellant's claim for pension is 
well grounded because he has qualifying wartime service, he 
has completed the VA pension application as to his income, he 
may have the requisite total disability rating when all of 
his non-service-connected disabilities are properly 
evaluated, and, as to unemployability, there is plausible 
evidence of record that the appellant is unemployed because 
of health problems.  We note that the appellant served on 
active duty from May 1963 to May 1967, which was during the 
period of war called the Vietnam era as defined by law.  See 
38 C.F.R. § 3.2(f) (1999).  Also, VARO has made a 
determination that the appellant satisfies the income 
standards for pension and there is evidence of record showing 
that he receives disability benefits from the Social Security 
Administration.  Therefore, in view of the above, the Board 
finds that a well grounded claim for pension benefits has 
been submitted.


ORDER

To the extent of the finding that a well grounded claim has 
been submitted for pension benefits, the claim is resolved in 
the appellant's favor.


REMAND

Accordingly, in light of the above discussion, the only 
element in dispute with the instant claim is whether the 
appellant's disabilities cause him to be so totally and 
permanently disabled as to be unemployable.  We note that, in 
both Grantham and Roberts, the Court remanded pension claims 
for new rating determinations because the Board had not 
provided a current evaluation under the rating schedule to 
determine the impairment percentage for each disability.  
Grantham, supra; Roberts, 2 Vet.App. at 390.  In this case, 
the last evaluation of the veteran's non-service-connected 
disabilities was in June 1998 and did not cover all of his 
claimed conditions.  While degenerative joint disease of the 
cervical spine, herniated nucleus pulposus at L5-S1 with S1 
impingement, and hypertension were evaluated, the appellant 
subsequently noted psychiatric complaints (anxiety and 
depression), and an examination was not conducted regarding 
possible psychiatric disability.  Therefore, remand is 
necessary so that the appellant may be scheduled for a VA 
psychiatric examination to determine the nature and extent of 
any psychiatric disability.

We note that pension claims require more extensive 
examinations so that each disability can be assigned a rating 
under the provisions of the rating schedule.  See Roberts v. 
Derwinski, 2 Vet.App. 387 (1992).  Furthermore, a VA 
examination concerning orthopedic disability should contain 
an opinion concerning the effect of pain upon a veteran's 
functional abilities, as is required by 38 C.F.R. §§ 4.40, 
4.45 (1996), and DeLuca v. Brown, 8 Vet.App. 202 (1995), and 
address the rating criteria in relation to the veteran's 
symptoms.  See Johnson v. Brown, 9 Vet.App. 7(1996).  
Therefore, the appellant's spine disorders should be re-
evaluated to comply with 38 C.F.R. §§ 4.40, 4.45 (1999).

In addition, the record does not contain sufficient expert 
evidence on the question of employability and disability.  
See Green (Victor) v. Derwinski, 1 Vet.App. 121, 124 (1991) 
(BVA evaluation is not an informed one without a "thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment"); see also 
Smith (George) v. Brown, 8 Vet.App. 546, 553 (1996) (en banc) 
(Board must provide "medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision"); Cathell, 8 Vet.App. at 544 (although Board may 
make credibility assessments, it may not support its 
conclusion with its own unsubstantiated opinion).  On remand, 
therefore, a detailed medical examination of the appellant 
should be conducted to assess his "ability to maintain 
substantial gainful employment", Cathell, 8 Vet.App. at 545; 
see Suttmann v. Brown, 5 Vet.App. 127, 138 (1993).

Lastly, we note that decisions of the Board must be based on 
all of the evidence available.  Gilbert v. Derwinski, 
1 Vet.App. 78 (1990).  Therefore, VARO should obtain from the 
Social Security Administration the records pertinent to the 
appellant's claim for Social Security disability benefits as 
well as the medical records relied upon concerning that 
claim, and all records of any treatment since 1997 that are 
not already in the claims folder, including the treatment 
record of J.M. Ublena, M.D.  See Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).  Also, VARO should obtain the vocational 
evaluation records of Jack L. Bentley, Jr., Ph.D., & 
Associates, and the veteran should be afforded a VA social 
and industrial survey to assess his employment history and 
day-to-day functioning.

In view of the above, this case is REMAND to VARO for the 
following action:
1.  VARO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated him since 1997.  After securing 
the necessary authorization, where 
necessary, VARO should obtain all records 
of any treatment reported by the 
appellant that are not already in the 
claims folder and, in particular, those 
records from the Dr. Ublena.  All 
attempts to obtain these records should 
be associated with the claims folder.

3.  After obtaining the necessary 
authorization, VARO should obtain the 
appellant's vocational evaluation records 
from Jack L. Bentley, Jr., Ph.D. & 
Associates.  All attempts to obtain these 
records should be associated with the 
claims folder.

4.  VARO should request from the 
appellant a list of all claimed 
disabilities and, thereafter, the 
appellant should be scheduled for a 
comprehensive VA examination to fully 
evaluate all those claimed disabilities, 
to include herniated nucleus pulposus at 
L5-S1 with S1 impingement, degenerative 
joint disease of the cervical spine, 
hypertension, and psychiatric disorder.  
The claims folder must be reviewed prior 
to the examination along with a copy of 
this remand.  All appropriate tests 
deemed necessary should be conducted and 
all clinical findings should be reported 
in detail.  The examiner(s) should 
address the impact of any disability 
shown during the examination on the 
appellant's ability to obtain or retain 
employment, and, specifically, indicate 
whether any disability shown, either 
alone or in concert with others, 
precludes employment altogether.
(a) For orthopedic disability, the 
examiner should fully describe the 
degree of limitation of motion.  Any 
limitation of motion must be 
confirmed by clinical findings such 
as swelling, muscle spasm, or 
satisfactory evidence of painful 
motion.  The inability to perform 
the normal working movements of the 
body with normal excursion, 
strength, speed, coordination and 
endurance should be described, and 
the degree of functional loss due to 
pain should also be indicated.  
38 C.F.R. § 4.40 (1999).  It should 
be indicated whether there is more 
or less movement than normal, 
weakened movement, excess 
fatigability, incoordination, pain 
on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45 
(1999).  A complete rationale for 
all opinions expressed must be 
provided.
(b)  On psychiatric examination, the 
examiner should identify on a 
differential basis all psychiatric 
disabilities shown on examination 
and assign a numerical code under 
the Global Assessment of Functioning 
Scale (GAF) along with a definition 
of the numerical code assigned.  The 
examiner must provide a 
comprehensive report containing full 
rationale for any opinion expressed.

5.  The appellant should be advised that 
he has the right to submit additional 
evidence and argument on the matter that 
the Board has remanded to VARO.  See 
Kutscherousky v. West, 12 Vet.App. 369 
(1999).

6.  VARO and the examiner are reminded 
that, in order for a disability 
examination to be adequate for 
compensation purposes, the report must 
contain sufficient detail and, if the 
report does not contain sufficient 
detail, the report must be returned as 
inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (1998); see also Stegall 
v. West, 11 Vet.App. 268 (1998)(if the 
Board remand a claim for further 
development but he Secretary fails to 
comply with the terms of the remand, the 
Board errs in failing to insure 
compliance).

7.  After the aforementioned actions are 
completed, VARO should readjudicate the 
issue on appeal.  To the extent the 
benefits sought are not granted, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case.  This document should 
include reasons and bases for the 
holding.  Thereafter, the appellant and 
his representative shall be afforded a 
reasonable period of time within which to 
respond.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

